DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Acknowledgement is made of Applicant’s claim for priority to AU2019904241 filed 11 November 2019. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
	The specification objections have been obviated in view of Applicant’s amendments filed 07 March 2022.
	The claim objections have been obviated in view of Applicant’s amendments filed 07 March 2022.
	The rejections of claims 6, 9, and 16 under 35 U.S.C. 112(b) have been obviated in view of Applicant’s amendments filed 07 March 2022.
	Claims 1-20 are still pending. An action on the merits follows.

Claim Objections
Claims 7 and 17 are objected to because of the following informalities:
Claim 7, line 2, “extend position” should read --extended position--
Claim 17, line 2, “the outer seat” should read --the retractable second seat--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation “the extended position” and “the retracted position” in lines 5 and 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-8, 11-12, 14-15, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baker et al. (US 2018/0369633, hereinafter Baker).
Regarding claim 1, Baker teaches a fitness equipment/exercise bench (100), comprising:
a first person-support/seat (132); and
a retractable second person-support/pad (112) retractable from an extended position to a retracted position so that the first and retractable second person-supports are at least partially superposed (Figs. 2-3 show the pad 112 in an extended position wherein the pad 112 is extended along the length of the exercise bench 100. Figs. 6-7 show the pad 112 in a retracted position wherein the pad 112 is retracted to a position that is above the seat 132.),
wherein the retractable second person-support remains horizontal when moving from the extended position to the retracted position (Figs. 2-3, 6-7 show the pad 112 remaining horizontal in both the extended and retracted positions.).

    PNG
    media_image1.png
    427
    628
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    433
    681
    media_image2.png
    Greyscale


Regarding claim 2, Baker teaches the fitness equipment of claim 1, wherein: the first person support includes a first seat and the retractable second person-support includes a second retractable seat (Seat 132 and pad 112 are both capable of being used as seats. A user is capable of sitting on both the seat 132 and pad 112.));
the fitness equipment includes an upright support/bracket (206) that supports adjacent ends of the first seat and the second retractable seat (Fig. 7 shows the bracket 206 extending upright from beam 162 and supporting ends of the seat 132 and pad 112 via post 142 and member 104.); and
the retractable second seat rotates about the upright support when moving from the extended position to the retracted position (Pad 112 rotates about the bracket 206 via member 104 and tracks 210.).

Regarding claim 3, Baker teaches the fitness equipment of claim 1, wherein the first and retractable second person-supports are separated or integrally formed (Fig. 7 shows the seat 132 and pad 112 separately formed.).

Regarding claim 4, Baker teaches a fitness equipment/exercise bench (100), comprising:
a first seat/seat (132); and
a retractable second seat/pad (112) retractable from an extended position to a retracted position so that the first and retractable second seats are at least partially superposed (Seat 132 and pad 112 are both capable of being used as seats. A user is capable of sitting on both the seat 132 and pad 112. Figs. 2-3 show the pad 112 in an extended position wherein the pad 112 is extended along the length of the exercise bench 100. Figs. 6-7 show the pad 112 in a retracted position wherein the pad 112 is retracted to a position that is above the seat 132.),
wherein the retractable second seat remains horizontal when moving from the extended position to the retracted position (Figs. 2-3, 6-7 show the pad 112 remaining horizontal in both the extended and retracted positions.).

Regarding claim 5, Baker teaches the fitness equipment of claim 4, wherein the superposed first and retractable second seats occupy less floorspace, yielding more usable floorspace (Figs. 3, 6 show wherein the seat 132 and pad 112 occupy less floorspace in the retracted position.).

Regarding claim 6, Baker teaches the fitness equipment of claim 4, wherein the first and retractable second seats are horizontal and superposed in the retracted position, with one of the first and retractable second seats directly above the other (Fig. 7 shows both the seat 132 and pad 112 horizontal and the pad 112 directly above the seat 132 in the retracted position.).

Regarding claim 7, Baker teaches the fitness equipment of claim 4, wherein:
in the extend[ed] position, the first seat extends horizontally from the retractable second seat to form an elongated horizontal seat that includes both the first seat and the retractable second seat (Fig. 13 shows the seat 132 extending horizontally from the pad 112 in the extended position. In the extended position, the seat 132 and pad 112 are capable of being used as an elongated horizontal seat. For example, a user can sit on the seat such that their knees/legs rest on the pad 112.); and
in the retracted position, the first seat is vertically stacked adjacent to the retractable second seat such that the retractable second seat is configured to be used as a seat in both the extended and retracted positions to facilitate use for different exercises (Fig. 7 shows the pad 112 stacked on the seat 132 such that it is capable of being used as a seat by a user.).

Regarding claim 8, Baker teaches the fitness equipment of claim 4, wherein the second seat extends in line with the first seat in the extended position (Fig. 13), and is stacked with or overlays the first seat in the retracted position (Fig. 7).

Regarding claim 11, Baker teaches the fitness equipment of claim 4, wherein the second seat rotates and remains horizontal when moving from the extended position to the retracted position (Figs. 3, 7 show the pad 112 remaining horizontal and rotating about bracket 206 via member 104 and tracks 210.).

Regarding claim 12, Baker teaches the fitness equipment of claim 4, wherein the second seat is elevated when moving from the extended position to the retracted position, the elevation movement being gradual (The pad 112 is elevated in Fig. 7 as compared to Fig. 3.).

Regarding claim 14, Baker teaches the fitness equipment of claim 4, further comprising an upright support/bracket (206) for supporting both of the first and second seats, the upright support defining a tracking surface/track (210) upon which the second seat tracks when moving, wherein the retractable second seat rotates about the upright support when moving from the extended position to the retracted position (Para. [0052]. Fig. 7).

Regarding claim 15, Baker teaches the fitness equipment of claim 14, wherein the tracking surface terminates in a cradle/detent (202) at its bottommost point for cradling the second seat in an extended position (Fig. 13).

Regarding claim 17, Baker teaches the fitness equipment of claim 4, further comprising a retainer/bracket (206) for retaining the [second retractable seat] in the fitness equipment (Figs. 7, 13. The bracket 206 retains the pad 112 in the exercise bench 100 via member 104.).

Regarding claim 18, Baker teaches the fitness equipment of claim 4, wherein the first and second seats are separate parts (Fig. 7).

Regarding claim 19, Baker teaches the fitness equipment of claim 4, and in the form of a rowing or lat pulldown machine, or a bench, or any other like seated fitness equipment (Fig. 3 shows a bench).

Regarding claim 20, Baker teaches a fitness equipment/exercise bench (100), comprising:
a first seat/seat (132); and
a movable second seat/pad (112) movable relative to the first seat so that the first and moveable second seats at least partially coincide to occupy less floor space  (Seat 132 and pad 112 are both capable of being used as seats. A user is capable of sitting on both the seat 132 and pad 112. Figs. 2-3 show the pad 112 in an extended position wherein the pad 112 is extended along the length of the exercise bench 100. Figs. 6-7 show the pad 112 in a retracted position wherein the pad 112 is retracted to a position that is above the seat 132 wherein the seat 132 and pad 112 occupy less floorspace.),
wherein the movable second seat remains horizontal when moving from the extended position to the retracted position (Figs. 2-3, 6-7 show the pad 112 remaining horizontal in both the extended and retracted positions.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Baker (2018/0369633) as applied to claim 4 above, and further in view of Lalaoua (US 2015/0202484).
Regarding claim 13, Baker teaches the fitness equipment of claim 4.
Baker does not explicitly teach wherein the second seat includes a support at its free end for supporting the second seat in the retracted position.
However, in a similar field of endeavor, Lalaoua teaches a fitness equipment comprising a first seat (seat 42) and a second seat (pad 163) wherein the second seat includes a support/bar (162) at its free end for supporting the second seat in the retracted position (Fig. 5 shows the bar 162 supporting the pad 163 on the bar 168.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pad of Baker by including the bar of Lalaoua with the predicted result of providing the pad with more structure in order to provide more support to a user sitting on the pad during exercise (see MPEP 2141(III)).

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 9, 10, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to disclose all of the structural and functional limitations of the claims, further in view of the structure between the first and second seat, as required by claims 9 and 10, and the structure of the upright structure, as required by claim 16. See below.

Regarding claim 9, Baker teaches the fitness equipment of claim 4. Baker fails to teach wherein the first and second seats are flush when the second seat is in an extended position.
Regarding claim 10, Baker teaches the fitness equipment of claim 4. Baker fails to teach wherein each of the first and second seats is elongate and forms a flat bench when the second seat is in the extended position to facilitate lying down.
Regarding claim 16, Baker teaches the fitness equipment of claim 14. Baker fails to teach wherein the upright support includes an outer tube defining the tracking surface, the second seat including a roller configured to roll along the tracking surface or a tracker for tracking the tracking surface.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Heideman (US 2013/0217546) teaches fitness equipment comprising a first and second person support (padding 117) wherein the second person support (seat 142) remains horizontal while rotating from an extended position (Fig. 2) to a retracted position (Fig. 1).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Catrina A Letterman whose telephone number is (303)297-4297. The examiner can normally be reached Monday - Thursday, 8am - 4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.L./Examiner, Art Unit 3784                                                                                                                                                                                                        
/Joshua Lee/Primary Examiner, Art Unit 3784